Case: 16-16329   Date Filed: 09/29/2017   Page: 1 of 24


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-16329
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:14-cv-03529-WBH



TAJUANA FRAZIER,

                                                            Plaintiff-Appellant,

                                  versus

SECRETARY, DEPARTMENT OF HEALTH AND HUMAN SERVICES,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (September 29, 2017)

Before TJOFLAT, MARCUS, and ROSENBAUM, Circuit Judges.

PER CURIAM:
                Case: 16-16329        Date Filed: 09/29/2017        Page: 2 of 24


       Tajuana Frazier appeals the district court’s grant of summary judgment in

favor of the Secretary of the Department of Health and Human Services (“HHS”)

on her employment discrimination and retaliation claims arising under the

Rehabilitation Act of 1973 (“the Rehabilitation Act”).1 After careful review, we

affirm the grant of summary judgment.

                                                 I.

       We review de novo a district court’s order granting summary judgment.

Frazier-White v. Gee, 818 F.3d 1249, 1255 (11th Cir.), cert. denied, 137 S. Ct. 592

(2016). Summary judgment is appropriate where there are no genuine issues of

material fact and the movant is entitled to judgment as a matter of law. Id. An

issue of material fact is “genuine” “if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). Once the moving party adequately supports its motion

for summary judgment, the burden shifts to the non-moving party to identify the

specific facts that raise a genuine issue for trial. Kernel Records Oy v. Mosley, 694

F.3d 1294, 1300 (11th Cir. 2012).

       In determining whether summary judgment was appropriate, we view all

evidence and draw all reasonable inferences in favor of the party opposing


       1
          Frazier also brought concurrent claims under the Americans with Disabilities Act, but
that statute, as the district court correctly found, is not available to her because she is a federal
employee suing the federal government. See 42 U.S.C. § 12111(5)(B).
                                                 2
               Case: 16-16329      Date Filed: 09/29/2017     Page: 3 of 24


summary judgment.         Id.   However, inferences based on speculation are not

reasonable, and “[e]vidence that is merely colorable, or is not significantly

probative of a disputed fact cannot satisfy a party’s burden.” Id. at 1301 (internal

quotation marks omitted).

                                             II.

       In the light most favorable to Frazier, the relevant facts are as follows.

Frazier began working for the Centers for Disease Control (“CDC”), a federal

agency within HHS, as a contractor in March 2008.                      She worked as a

transportation assistant in the Global Travel Office of the Center for Global Health,

and her duties consisted of processing travel authorizations and country clearances

for CDC employees.         In January 2012, the CDC hired Frazier as a full-time

employee, and she continued to work as a transportation assistant. Upon her hire

in January, Frazier was placed on a one-year probationary period.

       The CDC hired Frazier under its Schedule A hiring authority, which allows

the federal government to hire excepted-service employees with disabilities. See 5

C.F.R. § 213.3102(u). Frazier’s disability is type 2 diabetes mellitus, a medical

impairment that affects her ability to secrete the hormone insulin. 2 Because of her

diabetes, she has to monitor her glucose levels throughout the day. As part of the

application process, Frazier disclosed that she had diabetes to LaTonya Wright-

       2
          The district court determined, and HHS does not challenge on appeal, that Fraizer’s
diabetes is a qualifying “disability” for purposes of the Rehabilitation Act.
                                             3
              Case: 16-16329     Date Filed: 09/29/2017   Page: 4 of 24


McBryde, who became her supervisor, and Kay Lawton, who was Wright-

McBryde’s supervisor.

      Frazier’s “team leader” in the Global Travel Office was Reginald Powell.

Powell was responsible for assigning work to his team and supervising team

members. Though Frazier was required to follow his instructions, Powell had no

authority to discipline, hire, or fire employees.

      In April 2012, Frazier was checking her glucose levels in her office with the

door closed when Powell entered without knocking. Frazier informed Powell that

she had diabetes, and she asked him for permission to keep her door closed while

treating her diabetes. Powell responded that she had to keep her door open.

Frazier then went to Wright-McBryde, who was both Powell’s and Frazier’s

supervisor, to explain the situation and make the same request. Wright-McBryde

told Frazier that she had no problem with Frazier closing her door to check her

glucose levels.

      Frazier testified that after she spoke with Wright-McBryde, she began to

have problems with Powell. He entered her office without knocking on multiple

occasions, and, in her view, he began increasing her workload and giving her more

difficult assignments. Frazier also testified that on one occasion in late May 2012,

Powell assigned Frazier three assignments while she was on leave, which was

contrary to office procedure. Powell later admitted that he made a mistake.


                                           4
                Case: 16-16329   Date Filed: 09/29/2017   Page: 5 of 24


      On July 11, 2012, after Frazier complained about what she viewed as

Powell’s inequitable work distribution, Frazier met with Wright-McBryde and

Powell. At the meeting, Frazier expressed concern that Powell was assigning her

more work than other team members.            Wright-McBryde, Powell, and Frazier

reviewed statistics showing that the workload was being equitably distributed.

Frazier disputes the accuracy of the statistics based on her claim that both Powell

and Wright-McBryde had asked her to falsify work statistics in the past. During

the meeting, Powell said that he was finding it difficult to work with Frazier and

asked to have Frazier moved to a different team. He also stated that Frazier was a

Schedule A employee on probation.

      In August 2012, Frazier declined to complete a work assignment that had

been assigned to her. Frazier did not believe that she was required to complete the

assignment because, at the time, she was helping another group with some work,

and Powell had told her that he would monitor her inbox for new assignments

while she was helping out. At her deposition, Wright-McBryde disagreed with

Frazier’s understanding of Powell’s instructions and explained that the work

assigned to Frazier by her own team should have taken priority over helping

another team.




                                          5
              Case: 16-16329     Date Filed: 09/29/2017    Page: 6 of 24


      In September 2012, Lisa Taylor became Frazier’s acting supervisor while

Wright-McBryde was on maternity leave.            Frazier was fired before Wright-

McBryde returned from maternity leave in December 2012.

      On October 12, 2012, Powell called Frazier to ask her to be acting team

leader for a particular week. Frazier was concerned because she had not been

officially trained for that role. Frazier then called Lawson to express her belief that

Powell was setting her up to fail. Taylor testified that she found Frazier’s conduct

to be disrespectful because Frazier called Lawton directly about a problem with

Powell rather than notifying Taylor, their acting first-line supervisor.

      On October 15, 2012, Frazier met with Powell, Lawton, and Taylor. At the

meeting, Frazier voiced her concerns about the equitability of work assignments

and about Powell’s conduct towards her, including entering her office without

knocking and constantly reminding her that she was a Schedule A employee on

probation. She voiced her belief that Powell was having issues with her disability

and that he had been retaliating against her for going “over his head” to Wright-

McBryde about closing her office door to check her glucose levels. For his part,

Powell told Lawton that he had problems communicating with Frazier.

      Lawton instructed Frazier to accept all work assigned to her and further

instructed Powell and Frazier to have one-on-one meetings to talk about work




                                           6
             Case: 16-16329    Date Filed: 09/29/2017   Page: 7 of 24


issues. Lawton later asserted that she learned during the meeting that Frazier was

not a “team” person.

      After the meeting with Frazier, Lawton met separately with Powell and

Taylor. Powell testified that he provided information about Frazier’s behavior to

Lawton in that separate meeting.

      On October 22, 2012, Frazier was considered absent without leave because

she did not have a properly submitted leave slip. Frazier testified that she left a

physical request on Powell’s desk before leaving, but the document disappeared,

and that she put notice that she was out of the office on Powell’s calendar. Powell

claimed that he reported Frazier’s absence because he did not receive a leave

request form from her. On or around October 29, 2012, Powell asked Frazier to

stop complaining to Lawton about him.

      Lawton testified that she came to the decision to fire Frazier after hearing

about Frazier’s problems at work in October 2012. Lawton stated that there were

repeated instances where Frazier failed to follow instructions from her team leader

and her supervisor, several instances of her being unprofessional in tone, and one

instance of her being absent without leave. Concerning the failure to follow

instructions, Lawton said that she had heard of multiple occasions where Frazier

was assigned work and would return it or assign it to someone else. Lawton did




                                        7
              Case: 16-16329    Date Filed: 09/29/2017   Page: 8 of 24


not personally know of those events and relied on reports from others in reaching

the decision to fire Frazier.

      Lawton told Wright-McBryde, who was still out on maternity leave, that,

after several meetings with Frazier and others, she believed that termination was

appropriate. Lawton asked Wright-McBryde to contact the personnel department

so that it could decide whether it was appropriate to fire Frazier. Wright-McBryde

called the personnel department and provided them with necessary documentation

and paperwork to approve the decision to terminate Frazier. On November 2,

2012, Lawton and Taylor called Frazier into Lawton’s office, where Lawton gave

Frazier a termination letter stating that Frazier was being terminated “based on

[her] continued disrespect for authority and [her] failure to follow instructions.”

Lawton declined to talk about the termination and told Frazier to call the Equal

Employment Opportunity Commission (“EEOC”) if she had any problems. Frazier

contacted the EEOC immediately after her termination.

      Following Frazier’s termination, Shaneka Toliver, another CDC employee,

told Frazier that Wright-McBryde had contacted a contracting company to see if it

had work for Frazier.      Also, according to Toliver, Wright-McBryde said that

Frazier was fired “due to no fault of her own” and that Powell “ha[d] his hooks in

Ms. Frazier and he was doing all he could to get her fired.”

                                        III.


                                         8
              Case: 16-16329    Date Filed: 09/29/2017   Page: 9 of 24


      In November 2014, Frazier filed a three-count complaint against HHS.

Frazier alleged that HHS, through the CDC, violated the Rehabilitation Act in

three ways: (1) failing to provide a reasonable accommodation for her disability;

(2) firing her in retaliation for requesting an accommodation and for complaining

about harassment by Powell; (3) and firing her because of her disability. After

discovery, HHS moved for summary judgment on all claims.

      A magistrate judge issued a comprehensive report and recommendation

(“R&R”) recommending that HHS’s motion for summary judgment be granted.

As to the first claim, the magistrate judge found that Frazier’s requested

accommodation had been granted, not denied. As to the retaliation claim, the

magistrate judge found that Frazier had not established a causal connection

between her termination and her protected activity for purposes of establishing a

prima facie case, and that, even if she had, she had not shown that HHS’s proffered

legitimate reasons for firing her—disrespect for authority and failure to follow

instructions—were pretextual. Finally, as to Frazier’s discriminatory-firing claim,

the magistrate judge found that Frazier had not established pretext for largely the

same reasons she failed to do so on her retaliation claim.

      Over Frazier’s objections, the district court adopted the R&R and granted

HHS’s motion for summary judgment. Frazier now appeals

                                         IV.


                                          9
             Case: 16-16329    Date Filed: 09/29/2017   Page: 10 of 24


      Frazier’s claims arise under the Rehabilitation Act. Claims brought under

the Rehabilitation Act are governed by the same standards used in cases under the

Americans with Disabilities Act (“ADA”). Cash v. Smith, 231 F.3d 1301, 1305

(11th Cir. 2000); see 29 U.S.C. § 791(f). Therefore, “[c]ases decided under the

Rehabilitation Act are precedent for cases under the ADA, and vice-versa.” Cash,

231 F.3d at 1305 n.2.

                          A. Failure to Accommodate

      The Rehabilitation Act prohibits federal agency employers from

discriminating against qualified individuals with disabilities. Mullins v. Crowell,

228 F.3d 1305, 1313 (11th Cir. 2000). The plaintiff bears the initial burden of

establishing a prima facie case of disability discrimination, which requires the

plaintiff to establish the following elements: (1) she is disabled; (2) she was a

“qualified individual” at the relevant time, meaning she could perform the essential

functions of the job in question with or without reasonable accommodations; and

(3) she was discriminated against because of her disability.        Lucas v. W.W.

Grainger, Inc., 257 F.3d 1249, 1255 (11th Cir. 2001); Davis v. Fla. Power & Light

Co., 205 F.3d 1301, 1305 (11th Cir. 2000).

      “An employer unlawfully discriminates against a qualified individual with a

disability when the employer fails to provide ‘reasonable accommodations’ for the

disability—unless doing so would impose undue hardship on the employer.”


                                        10
             Case: 16-16329      Date Filed: 09/29/2017    Page: 11 of 24


Lucas, 257 F.3d at 1255; see 29 U.S.C. § 791(f) (incorporating 42 U.S.C.

§ 12112(b)(5)(A)).     “Reasonable” accommodations are ones that allow the

employee to perform the job’s essential functions. Lucas, 257 F.3d at 1255. In

some cases where a disabled employee has requested a reasonable accommodation,

the employer and employee must engage in an “interactive process” to determine

what accommodations may be necessary.             See Stewart v. Happy Herman’s

Cheshire Bridge, Inc., 117 F.3d 1278, 1286–87 (11th Cir. 1997); 29 C.F.R.

§ 1630.2(o)(3).

      Here, the district court did not err in granting summary judgment in favor of

HHS on Frazier’s failure-to-accommodate claim because, after an initial denial by

her team leader, her supervisor granted the exact accommodation she requested.

Frazier offers no legal support for her contention that HHS can be held liable in

circumstances where it granted the requested accommodation despite an initial

denial. To the extent an employer’s delay in providing an accommodation could

give rise to a claim, Frazier does not contend that she was harmed by the delay in

receiving her accommodation, and the record reflects that the delay was short.

Accordingly, we see no basis to hold HHS liable for failing to accommodate

Frazier’s disability or for failing to engage in the interactive process.

      For the first time on appeal, Frazier argues that Powell so interfered with her

reasonable accommodation by continuing to enter her office without knocking


                                           11
             Case: 16-16329     Date Filed: 09/29/2017   Page: 12 of 24


while she checked her glucose levels, as to constitute a denial of her

accommodation. It is well-settled, however, that we will not consider on appeal an

issue or argument not fairly presented to the district court except in very limited

circumstances. Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 598–99

(11th Cir. 1995) (en banc); Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324,

1332 (11th Cir. 2004) (listing five exceptional circumstances where this Court may

permit an issue to be raised for the first time on appeal). Because Frazoer did not

raise this issue before the district court and it does not meet an exception to our

general rule, we decline to address it on appeal.

                           B. Retaliatory Termination

      An employer may not retaliate against an employee for opposing any

employment practice made unlawful by the ADA.            42 U.S.C. § 12203(a); 29

U.S.C. § 791(f) (incorporating the ADA standards into the Rehabilitation Act);

Hosanna-Tabor Evangelical Lutheran Church and Sch. v. EEOC, 565 U.S. 171,

179–80 (2012). We assess ADA retaliation claims, and thus Rehabilitation Act

claims, under the same framework employed for retaliation claims arising under

Title VII. Stewart, 117 F.3d at 1287; see 29 U.S.C. § 791(f).

      To state a prima facie case of retaliation, the plaintiff must show that (1) she

engaged in a protected activity; (2) she suffered an adverse employment action;

and (3) the protected activity was causally connected to the adverse employment


                                          12
             Case: 16-16329     Date Filed: 09/29/2017   Page: 13 of 24


action. Stewart, 117 F.3d at 1287. In general, close temporal proximity between

an employer’s awareness of protected conduct and an adverse employment action

is “sufficient circumstantial evidence to create a genuine issue of material fact of a

causal connection” for purposes of the prima facie case. Hurlbert v. St. Mary’s

Health Care Sys., Inc., 439 F.3d 1286, 1298 (11th Cir. 2006); Higdon v. Jackson,

393 F.3d 1211, 1220 (11th Cir. 2004).

      Once a prima facie case is established, the burden shifts to the employer to

put forth a legitimate reason for its actions, after which the plaintiff may show that

the proffered reason is a pretext for retaliation. Id. Ultimately, the plaintiff must

show that the adverse employment action would not have occurred “but for” the

protected activity. Frazier-White, 818 F.3d at 1258; Trask v. Sec’y, Dep’t of

Veterans Affairs, 822 F.3d 1179, 1194 (11th Cir. 2016) (Title VII retaliation

claim), cert. denied sub nom. Trask v. Shulkin, 137 S. Ct. 1133 (2017).

      The district court concluded that Frazier failed to state a prima facie case of

retaliation. The close acknowledged the temporal proximity between Frazier’s

protected conduct at the meeting in October—attributing Powell’s conduct towards

her to retaliatory and discriminatory animus—and her termination a few weeks

later in November, which is ordinarily sufficient to give rise to an inference of

causation. But the court concluded that the inference had been severed by an

“intervening act” of misconduct—Frazier’s absence without leave in late October.


                                         13
               Case: 16-16329        Date Filed: 09/29/2017       Page: 14 of 24


While that reasoning is sound as a general matter, we are reluctant to adopt it when

evaluating a plaintiff’s prima facie case.

       At the prima facie stage, the plaintiff “need only establish that the protected

activity and the adverse action were not wholly unrelated.” Taylor v. Runyon, 175

F.3d 861, 868 (11th Cir. 1999) (internal quotation marks omitted). The plaintiff

need not definitively establish causation. As we’ve said before in another context,

“the prima facie case is designed to include only evidence that is objectively

verifiable and either easily obtainable or within the plaintiff’s possession.” Vessels

v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 769 (11th Cir. 2005) (race discrimination

under Title VII). Purported “intervening acts” are unlikely to be “objectively

verifiable” in that sense.3 Rather, such acts are generally offered by the employer

as the subjective reasons for its later actions. And in most cases, as here, the

plaintiff will argue that the purported intervening act did not occur or that it did not

actually motivate the employer’s adverse decision—in short, that it was pretextual.

       As we see it, the reasoning applied by the district court gives rise to two,

equally unsatisfactory, possibilities.          First, it may deprive the plaintiff of a

meaningful opportunity to challenge the employer’s reasons for its actions. Cf.

Vessels, 408 F.3d at 769 (“If we were to hold an employer’s subjective evaluations

       3
          Our decision in Fleming v. Boeing Co., 120 F.3d 242, 248 (11th Cir. 1997), sometimes
cited as the source of the “intervening act” standard, appears to have been based on the plaintiff’s
failure to meet objectively verifiable minimal qualifications, not on any intervening act of
misconduct.
                                                14
              Case: 16-16329     Date Filed: 09/29/2017     Page: 15 of 24


sufficient to defeat the prima facie case, the court’s inquiry would end, and

plaintiff would be given no opportunity to demonstrate that the subjective

evaluation was pretextual.”). And second, even if the plaintiff is not deprived of

that opportunity, it still runs the risk of requiring a plaintiff to prove pretext as part

of her prima facie case. Id. (“[W]e cannot reconcile a rule that would essentially

require a plaintiff to prove pretext as part of his prima facie case at the summary

judgment stage with the Supreme Court’s instruction that the plaintiff’s prima facie

burden is not onerous.”); cf. (Alvarez v. Royal Atl. Developers, Inc., 610 F.3d 1253,

1265 (11th Cir. 2010) (issues that are “bound up in the inquiry into whether [the

employer’s] proffered reason . . . was a pretext for discrimination” should be

considered “at the pretext stage of the analysis”). Neither possibility is consistent

with the general burden-shifting framework we employ in these cases.

      Accordingly, we do not evaluate the purported intervening act of misconduct

as part of Frazier’s prima facie case, and we assume that she established a prima

facie case of retaliation through close temporal proximity. Even assuming the

district court erred in this regard, however, the court went on to conclude that

Frazier failed to establish that HHS’s proffered reasons for her termination—

disrespect for authority and failure to follow instructions—were false or that

unlawful retaliation was the true reason for her termination. For the reasons

explained below, we agree with that determination.


                                           15
             Case: 16-16329     Date Filed: 09/29/2017   Page: 16 of 24


      Once an employer proffers legitimate reasons for its actions, the plaintiff

may demonstrate pretext by showing either that an unlawful reason more likely

motivated the employer or that the proffered reason for the decision is not worthy

of belief. See Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 256 (1981). In

most cases, a plaintiff can create a triable issue with proof that the employer’s

explanation is unworthy of credence because “the trier of fact can reasonably infer

from the falsity of the explanation that the employer is dissembling to cover up [an

unlawful] purpose.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133,

147–48 (2000). But judgment as a matter of law would still be appropriate “if the

plaintiff created only a weak issue of fact as to whether the employer’s reason was

untrue and there was abundant and uncontroverted independent evidence that no

discrimination [or retaliation] had occurred.” Id. at 148.

      “When a plaintiff chooses to attack the veracity of the employer’s proffered

reason, ‘[the] inquiry is limited to whether the employer gave an honest

explanation of its behavior.’” Kragor v. Takeda Pharm. Am., Inc., 702 F.3d 1304,

1310–11 (11th Cir. 2012) (quoting Elrod v. Sears, Roebuck & Co., 939 F.2d 1466,

1470 (11th Cir. 1991)); see also Alvarez, 610 F.3d at 1266. Provided that the

proffered reason is one that might motivate a reasonable employer, the plaintiff

“must meet [the] reason head on and rebut it, and the employee cannot succeed by

simply quarreling with the wisdom of that reason.” Chapman v. AI Transp., 229


                                         16
             Case: 16-16329     Date Filed: 09/29/2017   Page: 17 of 24


F.3d 1012, 1030 (11th Cir. 2000) (en banc). That means that the plaintiff “must

demonstrate such weaknesses, implausibilities, inconsistencies, incoherencies, or

contradictions in the employer’s proffered legitimate reasons for its action that a

reasonable factfinder could find them unworthy of credence.” Alvarez, 610 F.3d at

1265 (internal quotation marks omitted). “[I]t is not our role to second-guess the

wisdom of an employer’s business decision—indeed the wisdom of them is

irrelevant—as long as those decisions were not made with a discriminatory [or

retaliatory] motive.” Id. at 1266. That a plaintiff’s evidence suggests that an

employment decision was unwise or unfair or inaccurate does not alone suggest

that it was discriminatory or retaliatory. See id. at 1266–67.

      Here, HHS explained, with supporting evidence, that it discharged Frazier

because of instances of disrespect for authority and failure to follow instructions.

Frazier contends that a reasonable jury could conclude that the “vague instances”

of her not following instructions were made up or exaggerated and that “the

purported instances of disrespect were false.” But even if Frazier established that

the instances themselves were false or exaggerated, that alone would be

insufficient to show pretext “without calling into question [the decision maker’s]

sincere belief that they occurred.” See Vessels, 408 F.3d at 771. Frazier presents

no evidence to show that Lawton, who was the ultimate decision maker, was not

informed by her subordinates about these instances or that Lawton did not


                                          17
             Case: 16-16329     Date Filed: 09/29/2017   Page: 18 of 24


sincerely believe the information she received. Whether an employee actually

engaged in the misconduct that was reported to the decision maker is irrelevant to

the issue of whether the decision maker believed that the employee had done

wrong. See Elrod, 939 F.2d at 1470.

      Frazier’s focus on Powell is misguided because it is undisputed that he was

not a decision maker, and Frazier has not argued a “cat’s paw” theory of liability

either below or on appeal. See Sims v. MVM, Inc., 704 F.3d 1327, 1334–35 n.6

(11th Cir. 2013) (“‘Cat’s paw’ theory of liability, also referred to as ‘subordinate

bias theory,’ is liability seeking to hold an employer liable for the animus of a

supervisor who was not charged with making the ultimate employment decision.”).

In fact, the magistrate judge specifically declined to engage in a cat’s paw liability

analysis, noting that “Frazier has not argued that Defendant is liable under a ‘cat’s

paw’ theory.” Magistrate Judge’s R&R (Doc. 26) at 29 n.21. Because Frazier

neither objected to that finding nor properly raised the issue on appeal, see 11th

Cir. R. 3-1 (2015) (failure to object to factual and legal conclusions in an R&R

generally waives the right to challenge those conclusions on appeal); Sapuppo v.

Allstate Floridian Ins. Co., 739 F.3d 678, 680–82 (11th Cir. 2014) (issues not

plainly raised on appeal are abandoned), Frazier cannot impute Powell’s alleged

animus to others for purposes of proving her claim.




                                         18
              Case: 16-16329     Date Filed: 09/29/2017       Page: 19 of 24


       Frazier next contends that she can show pretext because her supervisors’

testimony about whether they knew of her diabetes differs from her own testimony.

In Frazier’s view, a reasonable jury could conclude from this conflicting testimony

that Lawton and McBryde were being untruthful about not only their knowledge of

her diabetes, but also their explanation of the reasons for her termination. We

disagree.

       Whether her supervisors knew of her diabetes has little to do with whether

HHS’s proffered reasons for her termination are worthy of credence.            See

Chapman, 229 F.3d at 1030. Neither Lawton nor Wright-McBryde based the

reasons for their actions on the premise that they did not know of Frazier’s

disability.   So Frazier’s contradictory testimony does not meet the proffered

reasons “head on and rebut [them].” See id. Plus, both Lawton and Wright-

McBryde stated that were aware that Frazier was a Schedule A employee with a

disability, so it is purely speculative to say that they hid their knowledge of her

specific disability in a way that is suggestive of pretext.

       Frazier next contends that pretext is shown by HHS’s shifting explanations

as to who made the decision to terminate Frazier. She cites Lawton’s testimony

that it was a “joint decision” between Lawton and Wright-McBryde, which, in her

view, contradicts Wright-McBryde’s testimony that Lawton alone made the

decision. But there is no inconsistency between the specific facts of Lawton’s and


                                           19
            Case: 16-16329     Date Filed: 09/29/2017   Page: 20 of 24


Wright-McBryde’s accounts that is suggestive of pretext. While Lawton at first

characterized the decision to fire Frazier as a “joint decision” with Wright-

McBryde, Lawton went on to explain that she made the decision to fire Frazier

after hearing about Frazier’s problems with rejecting work assignments and being

absent without leave. She then asked Wright-McBryde to contact the personnel

department so that the personnel department could decide whether it was

appropriate to fire Frazier.     Wright-McBryde provided a similar account,

explaining that she did the “logistical leg work” for the termination after Lawton

concluded that termination was appropriate. No reasonable jury could conclude

from this evidence that either Lawton or Wright-McBryde was being untruthful

about the reasons for terminating Frazier’s employment.

      Based on this same evidence, Frazier argues that, if it was a joint decision,

Wright-McBryde’s post-termination comments to Toliver, another CDC employee,

show that the proffered reasons are pretextual. In particular, Frazier presented

evidence that, after her termination, Wright-McBryde told Toliver that Frazier was

fired “due to no fault of her own.” Wright-McBryde also tried to help Frazier

obtain new employment. Frazier compares this situation to that in Kragor, where

we vacated the grant of summary judgment to an employer based on post-

termination comments from the final decision maker which directly contradicted

the employer’s proffered reasons for the employment action.


                                        20
             Case: 16-16329     Date Filed: 09/29/2017   Page: 21 of 24


      In Kragor, the final decision maker made comments that the plaintiff, who

had been fired for allegedly violating or appearing to violate the company’s

conduct policies, “was an exceptional employee, that she had done nothing wrong,

that she had done everything right, and further indicated that she should not have

been fired.” 702 F.3d at 1310. We held that this evidence was sufficient to show

pretext and to survive summary judgment. See id. at 1311 (“When the employer’s

actual decisionmaker, after terminating an employee for misconduct (or the

appearance of misconduct), says without qualification that the employee is

exceptional, did nothing wrong, did everything right, and should not have been

fired, that contradiction—when combined with a prima facie case—is enough to

create a jury question on the ultimate issue of discrimination.”).

      Frazier’s reliance on Kragor is unavailing for two reasons. First, Wright-

McBryde’s comments to Toliver do not directly contradict HHS’s proffered

reasons for Frazier’s termination, as in Kragor. In the light most favorable to

Frazier, Wright-McBryde’s comments indicate that she believed Frazier’s

termination was an unfair consequence of her conflict with Powell. Specifically,

according to Toliver, Wright-McBryde believed that Powell “ha[d] his hooks in

Ms. Frazier and he was doing all he could to get her fired.” But the comments do

not reasonably reflect a belief that Frazier followed instructions and behaved

appropriately at work during the weeks leading to her termination.        Indeed,


                                          21
             Case: 16-16329    Date Filed: 09/29/2017   Page: 22 of 24


Wright-McBryde was not present at work during those weeks to make such an

observation because she was on maternity leave.

      Second, the evidence reflects that Lawton, not Wright-McBryde, was the

final decision maker. In the light most favorable to Frazier, Wright-McBryde

informed the decision to terminate Frazier’s employment and helped prepare and

submit the supporting documentation, but it was Lawton who decided that it was

appropriate to seek Frazier’s termination. And, significantly, Lawton made that

decision while Wright-McBryde was out of the office on maternity leave. Wright-

McBryde was not privy to the meeting among Frazier, Taylor, Powell, and Lawton

in mid-October, or to the meeting thereafter among Taylor, Powell, and Lawton.

She also was not present at work when Powell reported to Lawton that Frazier had

been absent without leave.     As a result, Wright-McBryde’s post-termination

comments do not contradict Lawton’s testimony about the events that led her to

conclude that it was appropriate to seek Frazier’s termination. Nor is there is any

evidence that Wright-McBryde ever communicated to Lawton her belief that

Powell was doing all he could to get Frazier fired. For these two reasons, Wright-

McBryde’s comments after Frazier’s termination do not provide sufficient

evidence for a reasonable jury to conclude that HHS’s reasons are unworthy of

credence.




                                        22
             Case: 16-16329    Date Filed: 09/29/2017   Page: 23 of 24


      Nor do we see anything else in the record that would permit a reasonable

factfinder to conclude that Frazier’s protected activity was the but-for cause of her

termination. Despite the close temporal proximity between her protected conduct

and her termination, HHS’s evidence—including evidence that Lawton was

informed that Frazier had been absent without leave and that based on her

interactions with Frazier, Lawton had concluded that Frazier was not a team

person—negated any strong inference of causation that could be drawn from

temporal proximity alone. In addition, Frazier’s evidence of good job performance

does not show pretext because she was not fired for poor job performance, and her

evidence predates the events and issues on which her termination decision was

based. For this reason, this evidence does not meet HHS’s reasons head on and

rebut them. See Chapman, 229 F.3d at 1030.

      Because Frazier has not “demonstrate[d] such weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions in the employer’s proffered

legitimate reasons for its action that a reasonable factfinder could find them

unworthy of credence,” Alvarez, 610 F.3d at 1265 (internal quotation marks

omitted), we affirm the district court’s grant of summary judgment on Frazier’s

retaliation claim.

                         C. Discriminatory Termination




                                         23
             Case: 16-16329    Date Filed: 09/29/2017   Page: 24 of 24


      Frazier also maintains that she has established that HHS’s proffered reasons

are a pretext for disability discrimination. Besides temporal proximity, her pretext

arguments are the same as those presented in support of her retaliation claim. So

for the same reasons we have already discussed with regard to her retaliation

claim, we find her pretext arguments similarly unpersuasive with regard to her

discrimination claim. Frazier has not presented sufficient circumstantial evidence

from which a reasonable jury could conclude that HHS’s proffered reasons for her

termination were pretext for disability discrimination. Accordingly, the district

court properly granted summary judgment on this claim.

                                        V.

      For the reasons stated, the district court did not err in granting summary

judgment in favor of HHS.

      AFFIRMED.




                                        24